DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An Examiner’s Amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s Amendment was given in an interview with Sumit Bhattacharya on 13 September 2021.
The application has been amended as follows:
1. (Currently Amended) Apparatus for selectively removing… member independently of 
6. (Currently Amended) A priming station for a printing system, comprising: …
… pivotable about a common elongate member independently of other valves, extends along a width…

Response to Amendment
The original amendments as filed 14 July 2021, prior to the Examiner’s Amendment are maintained and were examined as such.
Claims 1, 3-4, 6-8, 10, & 12-14 were amended.
Allowable Subject Matter
Claims 1, 6, & 12 are allowed as amended, either originally or above by Examiner’s Amendment.
Claims 2-5 are allowed as presented, dependent on claim 1.
Claims 7-11 are allowed as presented, dependent on claim 6.
Claims 13-15 are allowed as presented, dependent on claim 12.
The following is an Examiner’s statement of reasons for allowance:
As related to amended independent claims 1, 6, & 12, an additional detailed search was conducted and an updated search was performed and the existing prior art of record as well as additional cited art fails to teach or fairly suggest an apparatus for selectively removing primer [claim 1] or a priming station with an addressable air knife [claim 6] or a method of applying and removing primer [claim 12] comprising all of the limitations as claimed, particularly but not limited to: a plurality of valves fluidically coupled to a source, individually pivotable about a common elongate member independently of other valves, extends along a width of a metering roller [claim 6].
Prior Art KRESS et al. teaches an apparatus for selectively removing primer but does not teach the limitation of a plurality of valves fluidically coupled to a source, individually pivotable about a common elongate member independently of other valves, extends along a width of a metering roller.
Prior Art Murakami et al. teaches an apparatus for selectively removing primer wherein the valves are pivotable about a common elongate member, but does not teach the limitation of a plurality of valves fluidically coupled to a source, individually 
Prior Art Dahlgren et al. teaches an apparatus for selectively removing fluid but does not teach the limitation of a plurality of valves fluidically coupled to a source, individually pivotable about a common elongate member independently of other valves, extends along a width of a metering roller.
As the record as a whole has made additional reasons for allowance evident, no further statement on reasons for allowance is made.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nüssel et al. (US 6,125,756 A) teaches an air delivery apparatus to clean specific portions of a printing plate.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOHN P ZIMMERMANN whose telephone number is (571)270-3049.  The Examiner can normally be reached on Monday-Thursday 0700-1730 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, David M Gray can be reached on (571) 272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/John Zimmermann/Primary Examiner, Art Unit 2853